 368DECISIONSOF NATIONALLABOR RELATIONS BOARDAl Frank d/b/a Porcelain Patch&Glaze Co.andLocal 299,International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 7-CA-7938June 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 17, 1971, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certain unfairlabor practices alleged in the complaint, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that Respondent had not engaged in certainother unfair labor practices. Thereafter, the GeneralCounsel filed exceptions to the Decision and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Al Frank d/b/a Porcelain Patch & Glaze Co., Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.IT IS FURTHER ORDERED that the allegations of thecomplaint alleging a violation of Section 8(a)(3) and (1)in the discharge and refusal to reinstate Richard K.Detmers be, and they hereby are, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FuNKE, Trial Examiner: Upon a charge and anamended charge filed May 14 and 28, 1970, respectively, byLocal299,InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of America, hereinthe Union, against Al Frank d/b/a Porcelain Patch & GlazeCo., herein the Respondent, the General Counsel issued anamended complaint on January 31, 1971,allegingRespond-ent violated Section 8(a)(1) and (3) of the Act.The answer of the Respondent set forth certain affirmativedefenses and denied the commission of any unfair labor prac-tices.This proceeding, with the General Counsel and the Re-spondent represented, was heard by me at Detroit, Michigan,on February 24, 1971.Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTAl Frankis anindividual doing business under the tradenamePorcelain Patch & Glaze Co., engaged in the refinish-ing, patching, and glazing of porcelain fixtures at Detroit,Michigan. The complaint alleges, the answer admits and Ifind that Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Facts1.Violations of Section8(a)(1)Richard Detmers, the alleged discriminatee in the proceed-ing, testified that in March 1970,' following discussion amongthe employees, he went to the union hall, saw an organizernamed Albert Oulette and received authorization cards fordistribution.Four of the employees signed the cards andDetmers returned them to George Kraft, another representa-tive of the Union' On April 3, Detmers and two other em-ployees, Porter and Strober, went into the office and JamesFrank' had a telegram from the Union in his hand and askedthem if they had signed union cards and all deniedsigning.Frank then handed them a piece of paper stating they did notwant to be represented by the Teamsters and asked them tosignit.Ralph Caruso, another employee, refused to sign andthen all refused. The paper, according to Detmers, had al-ready been signed by an employee named Ketchum when itwas offered to him. Frank then pointed his finger at Detmersand told him he was the instigator. This testimony was cor-roborated by that of Ralph Caruso, called by Respondent,and was not denied by James Frank.Albert Oulette testified that immediately after the electionon May 7 (the Union won the election four to one) he andthe employees were gathered in Frank's office and Frankpointed his finger at Caruso and told him his wages werereduced 50 cents an hour and there would be no more over-Unless otherwise notes all dates refer to 1970There were six employees engaged in repair work for Respondent.James Frank testified that he ran the business Al Frank, father of Jamesand founder of the business, was deceased191 NLRB No. 74 PORCELAIN PATCH & GLAZE CO.369time. This last remark,according to Oulette was addressed toall the employees.Detmers testified to this same incident,corroborating Oulette and stated Caruso,Porter,Strober,and he were present. Caruso testified that later the same dayFrank called him at his home and told him he had been angryand to forget about cutting wages. Caruso's wages were notcut and he continued to receive overtime.2.Violations of Section 8(a)(3)Detmers testified that following the meeting betweenFrank and his employees on April 3 he was given his ticketfor calls on the morning of April 9. The first job was Fretter'swarehouse,the next job was at a home on Minock,the nextat Coyle, and the last was at Fraser.Detmers completed theFretters and Minock jobs and then proceeded to Coyle. Hearrived about 2:30, set up his equipment,and then calledFrank and told him he could not get to the Fraser job thatday. Frank told him to drop everything and get to Fraser.Detmers packed his tools and since the Frank shop was onthe route to Fraser stopped there. He arrived at the shopabout 3:30(normal quitting time was 4:30) and told Frank itwas too late to start painting a refrigerator in the kitchensince this would be at dinner hour. Frank told him thejob hadto be done and when Detmers told him it was too late, Franktold him to quit. Detmers said he would not quit and Franktold him"I don't care what the Union says I can lay you offfor business reasons." Detmers then told Frank it was a goodthing there was a law against hitting him in the jaw or hewould do it. He was then told he was laid off and Detmerstated he then asked for a ride home. He was given the rideby Steve Pennsyl,employed in the shop,and who had over-heard the conversation.Pennsyl stayed at Detmer's home fordinner.Frank testified that he received a telephone call from Det-mers fromCoyleStreet and told Detmers to get over toFraser which was a rush job. (The Coyle Street job had beenpaid for, Fraser was a C.O.D. job.)The telephone call tookplace at about 2:30, according to Frank and Detmers told himhe was not going to do the Fraserjob. Alittle later Detmerscame "storming"into the shop and told Frank to do the jobhimself. Frank then told him to quit, Detmers told him hehad to fire him and Frank told Detmers he was laid off.'Frank then had Pennsyl drive Detmers home. Frank allegedhe had received a number of complaints from customer con-cerning Detmers and his work but no evidence was offered tosupport the general accusation.Pennsyl testified that he heard the conversation betweenFrank and Detmers when Detmers returned to the shop onApril 9. Detmers came into the shop"angry" and told Frankhe could to the Fraser job himself.Frank then told Detmershe could do the job or quit and when Detmers said he wouldnot quit Frank told him he was laid off. They then went intothe office where, according to Pennsyl,they remained forabout one hour.' Pennsyl was then asked to drive Detmershome and he did.Detmers was not offered reemployment after his layoff Neither wasanyone hired to replace him He was still in layoff status at the time ofhearing.5Neither Frank nor Detmers testified as to what took place in Frank'sofficeB.Conclusions1.Violationsof Section 8(a)(1)I find Respondent violated Section8(a)(1) of the Act by:1.Askingits employees,on April 3, whether they hadsigned union cards.2.Asking itsemployees to sign a statement repudiating theUnionas their bargaining representative.3.Threatening its employees,on May7, thatwages wouldbe reducedand overtime eliminated.'2.Violationsof Section 8(a)(3)The Section8(a)(3) allegation poses themore difficult butusual questionof the motive ofRespondent in laying offDetmers. I would find that Respondent had good cause forlaying off Detmersfor his refusal to accepta rush job, histelling Frankto do the job himself if he wantedit done, andhis statementthat he would hitFrank in the jaw if there werenot a law againstit.Whiledisciplinehas become an ugly wordand the mark of a regressivesociety,lip service is still paidto thelast vestigesof authorityunrelinquished by manage-ment.Whether anidentified union leader may be dischargedfor good cause afew days afterhis leadership has becomeknown and after the employer has engaged in unfair laborpractices establishinghis hostilitytoward union organizationis the issue.The primevalrule isthatan employer may notdischarge for causeif heismotivated in part by discrimina-tory considerations.Unfortunatelyno device has beencreated whichwill reproduce a state of mind and as JudgeBlackman notesinN.L.R.B. v. Byrds Manufacturing Corp.,324 F.2d 329, 332-33 (C.A.8): "These discharge issues aredifficult and sensitive when termination coincides with unionactivity."The Trial Examinermay not rest his decisionon whetherhe considers the action of a Respondenthasty, ill-considered,or arbitrary.He is to be guided solely by his analysis andevaluation of the employee'smotives.In the instant case theactionof Frankwas certainly hasty and madewithout anycareful weighing of all the circumstances.I do not feel thatsucha characterizationof hisaction requires a find that it wasalso discriminatory. Grantinghis hostilitytoward unioniza-tion and his knowledge,or at least his strong suspicion, ofDetmers' leadership,he was confrontedwitha direct refusalto performa job whichhe considered urgent and the refusal,far from beingcouchedin reasonable terms, was accom-panied by thestatementthatFrankcould do thework himselfand that were it notfor thelaw he(Detmers)would hit himon thejaw. Frank,who impressed me as prone to instantresponse to provocation, laid him off. I donot think thatFrank's statement to Detmersthat he could, regardless of theUnion, lay himoff forbusiness reasons was an admission ofpretext. If hehad been seeking to conceal his real motive hewould nothave made the statement at all. It was rather anacknowledgementof the fact, to whichemployers havebecome reluctantly reconciled, thatwhen a union engages inorganization of employeesthe employerwill be subject tounfair labor practice charges if he imposesany disciplinaryaction upon a union adherent.'Which provesno more than6Since there is no evidence that Frank's recantation of this threat in histelephone call to Caruso was made known to the other employees by Frank,Ido not consider it neutralized the threat.'Employers are not reconciled,however, to what many consider a dispo-sition on the part of the Board to makeper sefindings of violation in suchcases.Cf.ArbieMineral Feed Co. v N.L.R.B.,436 F.2d 940(CA. 8),reversing the Board's finding that the discharge of an employee who was theleader of the union's organizational drive for drinking beer while operatinga company truck was a violation of Section 8(a)(3) The company had a(Cont.) 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the path of labor-management relations is not alwaysstrewn with roses, either for unions or employers.I hold that where an employee commits a flagrant act ofinsubordination accompanied by provocative language hemust assume the risk of disciplinary response. Put morebluntly, the act of joining a union does not confer immunityagainst discharge for cause. I do not believe that the permis-siveness of the era has changed that simple rule.I find Respondent, by laying off Detmers on April 9, didnot violate Section 8(a)(3) of the Act.Upon the foregoing findings I make the following:CONCLUSIONS OF LAW1.By interrogating its employees as to their union activity;asking them to sign a document repudiating the Union astheir bargaining representative; threatening them with wagereductions and loss of overtime because they voted for theUnion, Respondent violated Section 8(a)(1) of the Act.2.Respondent did not violate Section 8(a)(3) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found the Respondent engaged in certain unfairlabor practices I shall recommend that it cease and desistfrom the same and take certain affirmative action necessaryto effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions of lawand upon the entire record in this case I issue the followingrecommended:'ORDERRespondent, Al Frank d/b/a Porcelain Patch & Glass Co.,his agents, successors, and assigns, shall:1.Cease and desist from interrogating its employees con-cerning their union activity; asking them to sign any docu-ment repudiating Local 229, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica as their bargaining representative; threatening themwith wage reductions and loss of overtime because they se-lected the Union as their bargaining representative.2.Take the, following affirmative action:(a) Post at it place of business at Detroit, Michigan, copieswell-established rule prohibiting driving while drinking any intoxicant. Thecourt held that drinking while driving violated an elemental safety ruleexposing the employer to almost certain liability and that union affiliationdoes not prevent a discharge for cause. Those who drive on public highwaysmight be expected to favor the court decision.8In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all pruposes.of the attached notice marked "Appendix."9 Copies of thenotice, on forms to be furnished by the Regional Director ofRegion 7, shall, after being duly signed by a representative ofRespondent, be posted immediately upon receipt thereof, andbe maintained for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor RelationsBoard,"30In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees concerning theirunion activity.WE WILL NOT ask any of our employeesto signany state-ment indicating they do not wish Local 299, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, to represent them as their union in col-lective bargaining.WE WILL NOT threaten our employees that we will reducetheir wages or take away their overtime because they votedfor a union to represent them.AL FRANKD/B/A PORCELAINPATCH &GLAZE Co.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted 60 consecutive days fromthe date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Michi-gan 48226, Telephone 313-226-3200.